Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
The limitation is objected to because, as best understood by the Examiner, the third disk does not have a plurality of through holes proximate the third through holes. As best understood by the Examiner, the fourth disk has a plurality of through holes, but the third disk is a sealing engagement with the barrel engaging through hole being the only through hole in disk three.
Claim 15 is objected to because “the firearm barrel” appears to be a redundant limitation when it follows “the firearm barrel.”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,112,200. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same structure with a rearrangement of claimed material.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10, 13, 15, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin, US Patent Publication No. 2020/0166304.
Regarding claim 1, Martin discloses an apparatus (430) for reducing an audible report of a firearm, the apparatus being coupleable with a barrel of the firearm (figure 1 for example), the apparatus comprising: a tubular housing (641 for example is numbered, but shown in other embodiments) having a first end (discharge end) and a second end (barrel/receiver end) opposite the first end, the first end configured for discharging a projectile fired by the firearm and the second end configured to receive the barrel of the firearm (at 480 for example), the tubular housing comprising a threaded inner surface in a first position (643) and at least one of a second position (642); a first disk shaped body (444) disposed within the tubular housing in a first position and having a first through hole (through 484) defining a first inner surface and at least one aperture (590 and 599) extending through the first disk shaped body from a first face of the first disk shaped body to a second face of the first disk shaped body, the first face of the first disk shaped body opposite the second face of the first disk shaped body, wherein at least a portion of the first inner surface is threaded (484) and configured to mate with a first threaded portion of the firearm barrel (329) and wherein an outer surface of the first disk shaped body comprises outer surface threads (492) configured to mate with the threaded inner surface of the tubular housing in the first position; a second disk (432) shaped body having a first face and a second face opposite the first face, disposed within the tubular housing in the second position and having a second through hole (through 480) defining a second inner surface, at least a portion of the second inner surface being threaded (480) and configured to mate with a second threaded portion of the firearm barrel ([0052] discloses complementary threads but are not specifically shown) to sealingly engage with the second threaded portion of the firearm barrel at each of the first face and the second face of the second disk shaped body (as shown in figures 4 and 5 for example, no holes are present through disk 432/550), and a third disk shaped body (438) disposed within the tubular housing in the third position and consisting of a third through hole (through 482) fitting defining a third inner surface, wherein the first position and the second position are spaced apart by a first longitudinal distance, the first longitudinal distance defining an expansion chamber within the tubular housing, the first position being nearer the first end than the second position (figures 4 and 5).
Regarding claim 2, Martin further discloses the apparatus further comprises a fourth disk shaped body (434 for example) disposed within the tubular housing in a fourth position and having a fourth through hole defining a fourth inner surface, the fourth position being between the first position and the second position (shown in figure 4).  
Regarding claim 3, Martin further discloses the third disk shaped body further comprises a plurality of through-hole apertures proximate the third through hole (figure 4 shows a plurality of through holes through 438 but are not specifically numbered)
Regarding claim 6, Martin further discloses the tubular housing comprises a threaded inner surface in the first position (643) and the second position (642), and wherein an outer surface of the second disk shaped body comprises outer surface threads (490) configured to mate with the threaded inner surface of the tubular housing in the second position (shown in figure 6).
Regarding claim 10, Martin further discloses the second through hole has a greater diameter than the first through hole (barrel 315 shown in figures 3 and 5 has a reduced forward diameter to match the first through hole. Although the drawings are not to scale, the through holes rearward of the forwardmost through hole are necessarily larger to permit the larger diameter of the barrel 315 shown in figure 3).  

Regarding claim 13, Martin further discloses the apparatus further comprises a plurality of baffles disposed in the tubular housing between the first disk shaped body and the third disk shaped body (shown in figures 4 and 5).

  Regarding claim 15, Martin discloses an integrally suppressed firearm barrel system, the system comprising: a suppressor (430), the suppressor comprising a housing comprising a threaded inner surface (480) in a first position and at least one of a second position (484) and a third position (482); a first barrel receiving fitting disposed within the housing in the first position, the first barrel receiving fitting having a threaded through hole that defines a first inner surface and a threaded outer surface (490) configured to mate with the threaded inner (642) surface of the housing in the first position; and a second barrel receiving fitting disposed with the housing in the second position, the second barrel receiving fitting having a threaded through hole (484) that defines a second inner surface; and a firearm barrel (315) comprising a first threaded portion ([0052] discloses complementary threads to 480, 482), wherein the first threaded portion is on an outer-facing surface of the firearm barrel at a first position; a second threaded portion (329) at a second position; wherein a distance separates the first threaded portion from the second threaded portion, and wherein at least a portion of the first barrel receiving fitting is configured to receive and mate with the first threaded portion of the firearm barrel and the second barrel receiving fitting is configured to receive and mate with the second threaded portion of the firearm barrel (shown in figures 4 and 5 for example).
Regarding claim 17, Martin further discloses a third disk shaped body (438) disposed within the tubular housing in the third position and consisting of a third through hole fitting defining a third inner surface (through 482, 482 inner surface is threaded).  
Regarding claim 18, Martin further discloses a fourth disk shaped body (434 for example) disposed within the tubular housing in a fourth position and having a fourth through hole defining a fourth inner surface, the fourth position being between the first position and the second position (shown in figures 4-5).
Regarding claim 20, the method steps claimed are rendered obvious since such would be an obvious manner of making or installing the suppressor of Martin to a barrel.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin.
Regarding claims 7 and 9, Martin discloses the claimed invention; however, Martin does not specifically disclose the third portion of the inner surface of the tube being threaded or the entire inner surface of the tube being threaded. Nonetheless, Martin discloses a baffle assembly which is a unitary structure and is threaded into the tubular sleeve. Therefore, it would have been an obvious matter of design choice by one of ordinary skill in the art to thread the entire interior surface of the tubular sleeve instead of just the ends since the baffle sleeve requires the whole assembly to be threaded at once and threading the interior surface of the tube would have been obvious to try with expected results such as reduced cost to manufacture or machine, reduced weight of the suppressor, increased performance of the suppressor, etc. 
Regarding claim 8, Martin discloses at least one baffle is removable (baffle assembly is removable from the tube)

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Leverance, US Patent No. 3,776,093.
Regarding claim 11, Martin discloses the claimed invention as addressed above; however, Martin does not specifically disclose at least a portion of the forwardmost disk being threaded and a muzzle device adapter configured to engage the threads of the fourth through hole. Nonetheless, Leverance teaches a muzzle blast suppressor mounted on and at least partially surrounding a barrel and the blast suppressor having disk 36 at the end with threads 40 and a muzzle device 42 threadedly engaged with the disk (figure 1).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Martin to have a threaded muzzle device attached to the end plate similar to that as taught by Leverance in order to further obsure the observation of any muzzle flash similar to that as taught by Leverance in 3:36-40.

Regarding claim 12, Martin as modified by Leverance discloses the claimed invention except for the specifics of the threads pitch and spacing. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to define or choose the specific nominal thread range or spacing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would recognize any number of benefits for selecting a preferred range for the threads nominal dimensions including, but not limited to, increasing the ease of assembly, prevention of loosening of the two parts, ease of manufacture, reduced cost, etc.
Regarding claim 11, Charron as modified by Leverance further discloses the apparatus further comprises a plurality of baffles (Charron, 30 and 40 are broadly, yet reasonably considered baffles) disposed in the tubular housing between the first disk shaped body and the fourth disk shaped body (Charron, figure 1).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Myers, US Patent Publication No. 2019/0017773.
Regarding claim 14, Martin discloses the claimed invention but does not specifically disclose a wire mesh being disposed in the apparatus. Nonetheless, Myers provides a clear teaching of a wire mesh 128 being used in conjunction with a barrel and expansion chamber. 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Charron to have a wire mesh similar to that taught by Myers in the first expansion chamber in order to further disrupt the impulse created by propellant gases similar to that taught by Myers in [0055].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Kunsky et al., hereafter Kunsky, US Patent Publication No. 2018/0238653.
Regarding claim 16, Martin discloses the claimed invention but is silent as to whether or not the firearm has a gas block on the barrel. Nonetheless, Kunsky teaches a suppressor assembly which engages a barrel in a similar manner to that of Charron and further teaches a bas block 210 disposed on the barrel at a barrel end of the suppressor. 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Martin to have a gas block similar to that as taught by Kunsky since Kunsky teaches that it is well known in the art to utilize a barrel mounted suppressor similar to that of Martin on firearm with a gas block on the barrel and that on a firearm having a gas block positioning of the suppressor near the gas block is well known in the art.  Furthermore, one of ordinary skill in the art would recognize that Martin is silent as to the construction of the barrel and firearm and that it would be obvious to utilize the silencer of Martin on a firearm which utilizes a gas block such as a direct or indirect gas impingement type firearm.

Allowable Subject Matter
Claims 4-5 and 19 are rejected under double patenting only but would be objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641